Title: From Thomas Jefferson to James Brown, 23 May 1793
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia May 23. 1793.

I have yet to acknolege the receipt of your two favors of Apr. 10. and 15. I have learnt from Baltimore that the 3. pipes of wine are reshipped from thence to Richmond to your address, where I hope them safely arrived as well as the packages of furniture sent from this place. Mr. Donald had shipped for me from Dublin a box of books by the Young eagle Elias Lord. The note said she was bound to Philadelphia. But on enquiry, no such vessel has come, or belongs, to this port. From this circumstance, as well as that the orders were that they should be shipped to Richmond to your address, I presume the vessel has gone there. The books were for Mr. Eppes.—Mr. Donald likewise sends to you by the Camilla, Service, a small box for me containing a Mathematical instrument, to be stored with my other effects till called for.—I had got a person here, who had connections at Edinburgh, to engage a mason and house-joiner to come to me. They also were desired to be addressed to you, a liberty I had taken on so many other occasions till I should come home and be in a position to do my own business. I should be very glad that these men could be sent on, with some of the waggons,  to Monticello, the moment of their arrival, as a very short stay in Richmond would suffice to debauch them from my service. I know they were engaged and only waited some vessel coming to James river, so that they may very possibly be arrived. To whom do you consign my tobacco? I have so much confidence in my friend Mr. Donald that I would rather he should have the selling it than any body, and I learn that this would be the case if consigned to a Mr. John Younger, heretofore a clerk in the house of D. & B. I also understand that Havre is a fine market for tobacco at present. I shall leave this to your decision, but shall be glad to hear from you on the subject, as also to recieve the line promised for Mr. Short, when you shall have a little leisure. He cannot but be under the greatest anxiety on the accident which has happened. I am with great esteem Dr. Sir Your friend & servt

Th: Jefferson

